Exhibit 10.1

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

 

U

PAGE OF PAGES

 1    4

 2.  AMENDMENT/MODIFICATION NO.

 3.  EFFECTIVE DATE

31-Jul-2020

 4. REQUSITION/PURCHASE REQ. NO.

0010624278-0002

 5. PROJECT NO. (If applicable)

 6.  ISSUED BY                            CODE

W81XWH

7. ADMINISTERED BY (If other than Remo)        CODE           W81XWH

 

 

USA MED RESEARCH ACQ ACTIVITY

820 CHANDLER ST

    FORT DETRICK MD 21702-5014

USA MED RESEARCH ACO ACTIVITY

820 CHANDLER ST

FORT DETRICK MD 21702-5014

 8.  NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State and Zip Code)

 

CLEVELAND BIOLABS, INC.

CLEVELAND BIOLABS

73 HIGH ST STE 203A

BUFFALO NY14203-1149

 

9A. AMENDMENT OF SOLICITATION NO.

   

9B. DATED (SEE ITEM 11)

 

X

10A. MOD. OF CONTRACT/ORDER NO.

W81XWH-15-C-0101

 

X

10B. DATED (SEE ITEM 13)

17-Aug-2015

CODE 3MWX2

FACILITY CODE

   

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

☐

The above numbered solicitation is amended as set forth in Item 14. The hour and
date specified for receipt of Offer ☒ is extended, ☐ is not extended.

 

Offer must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods: (a)
By completing Items 8 and 15, and returning ___ copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGEMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified.

12.  ACCOUNTING AND APPROPRIATION DATA (If required)

  See Schedule

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACT/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE 1N THE CONTRACT ORDER NO. IN ITEM 10A.

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(B).

x

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

FAR 52.243-2 - Changes Cost-Reimbursement

 

D. OTHER (Specify type of modification and authority)

E. IMPORTANT: Contractor

☐ is not, ☒ is required to sign this document and return 1 copy to the issuing
office.

 14.  DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

 

Modification Control Number: pmartha203261

The purpose of this modification is as follows:

 

Revise the current scope of work.

Re-budget CLIN 0001 funds for mouse model assay; as well as, biocomparability
study.

De-obligate cancelling funds for return to the US Department of Treasury.

Revise the period of performance.

 

All other terms and conditions remain unchanged. Please see continuation page
for further information.

 

 

 

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item9A or 10A, as heretofore changed, remains unchanged and in full force and
effect.

15A. NAME AND TITLE OF SIGNER (Type or print)

 

Christopher Zosh, VP of Finance

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

Medina.Wayn (Digitally signed by Medina.Wayn.A – E.A. 1376454181)

TEL EMAIL

15B. CONTRACTOR/OFFEROR

 

 

(Signature of person authorized to sign)

15C. DATE SIGNED

 

7/29/20

16B. UNITED STATES OF AMERICA

 

_____________________________________________

(Signature of Contracting Officer)

16C. DATE SIGNED

 

7/30/20

 

 

--------------------------------------------------------------------------------

 

 

W8JXWH-15-C-0101

(pmartha20326 l)

 

Page 2 of 4

 

 

SECTION SF 30 BLOCK 14 CONTINUATION PAGE

 

SUMMARY OF CHANGES

 

 

SECTION A- SO LICITATION/CONTRACT FORM

 

The total cost of this contract was decreased by $5,063,589.00 from
$9,226,454.64 to $4,162,865.64.

 

 

SECTION B - SUPPLIES OR SERVICES AND PRICES

 

 

 

CLIN 0001

The estimated/max cost has decreased by $2,206,950.00 from $4,922,759.20 to
$2,715,809.20. The unit price amount $3,299,215.00 has been added.

The total cost of this line item has decreased by $2,206,950.00 from
$5,506,165.00 to $3,299,215.00.

 

 

 

CLIN0002

The estimated/max cost has decreased by $2,856,639.00 from $3,720,289.64 to
$863,650.64. The unit price amount $863,650.64 has been added.

The total cost of this line item has decreased by $2,856,639.00 from
$3,720,289.64 to $863,650.64.

 

 

SECTION F - DELIVERIES OR PERFORMANCE

 

The following Delivery Schedule item for CLIN 0001 has been changed from:

 

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

DODAAC / CAGE

POP 01-SEP-2015 TO

NIA

FORT DETRICK - CDMRP

W91ZSQ

30-SEP-2020

 

FORT DETRICK - CDMRP

     

1120 FORT DETRICK

     

FREDERICK MD 21702

     

FOB: Destination

 

 

To:

     

DELIVERY DATE

QUANTITY

SHIP TO ADDRESS

DODAAC / CAGE

POP 01-SEP-2015 TO 31-AUG-2020

NIA

FORT DETRICK- CDMRP

FORT DETRICK - CDMRP 1120 FORT DETRICK

W91ZSQ

   

FREDERICK MD 21702

     

FOB: Destination

 

 

 

The following Delivery Schedule item for CLIN 0002 has been changed from:

 

 

--------------------------------------------------------------------------------

 

 

W81XWH -15-C-0101

 

(pmartha203261)

 

Page 3 of 4

 

DELIVERY DATE     QUANTITY     SHIP TO ADDRESS          DODAAC/CAGE

CAG E

 

POP 01-SEP-2015 TO     N/A     FORT DETRICK - CDMRP     W91ZSQ
30-SEP-2020          FORT DETRICK - CDMRP

 

1120 FORT DETRICK

 

FREDERICK MD 21702

 

FOB: Destination

 

 

To :

 

 

DELIVERY DATE     QUANTITY     SHIP TO ADDRESS          DODAAC / CAGE

 

POP 01-SEP-2015 TO     N/A     FORT DETRICK - CDMRP     W9 1ZSQ
31-AUG-2020          FORT DETRICK - CDMRP

 

1120 FORT DETRICK

FREDERICK MD 21702

 

FOB: Destination

 

 

 

SECTION G - CONTRACT ADMINISTRATION DATA

 

Accounting and Appropriation Summary for the Payment Office

As a result of this modification, the total funded amount for this document was
decreased by $5,063,589.00 from $9,226,454.64 to $4,162,865. 64.

 

CUN 0001:

 

AA: 09720142 01 501 3 000018310443439410     R.0012069.1.l     6100.9000021001
A7444 (CIN GFEBS00I062427800003) was decreased by $2,206,950 .00 from
$5,506,165.00 to $3,299,215.00

 

CUN 0002:

 

AB: 097201420 15 013 00001831 044444141 0     R.00 12 070.1     6100.9000021001
A7444 (CIN GFEBS001062427800004) was decreased by $2,856,639.00 from
$3,720,289.64 to $863,650.64

 

 

SECTION I - CONTRACT CLAUSES

 

 

 

The following have been added by reference:

 

52.232-22     Limitation Of Funds     APR 1984

 

 

 

SECTION J - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

 

 

--------------------------------------------------------------------------------

 

 

 

W81XWH-15-C-0I0I

 

(pmartha203261)

 

Page 4 of 4

 

 

The Table of Contents has changed from:

 

Exhibit/Attachment Table of Contents

 

DOCUMENT TYPEDESCRIPTION

PAGES

DATE

Attachment IAttachment A: Revised

SOW 13 July 2016

 

28-SEP-2016

Attachment 2CDRLA00I

 

27-AUG-2015

Attachment 3CDRLA002

 

27-AUG-2015

Attachment 4CDRLA003

 

27-AUG-2015

Attachment 5CDRLA004

 

27-AUG-2015

 

to:

   

Exhibit/Attachment Table of Contents

   

DOCUMENT TYPEDESCRIPTION

PAGES

DATE

Attachment IRevised SOW

 

29-APR-2020

Attachment 2CDRLA00I

 

27-AUG-2015

Attachment 3CDRLA002

 

27-AUG-2015

Attachment 4CDRLA003

 

27-AUG-2015

Attachment 5CDRLA004

 

27-AUG-2015

 

 

(End of Summary of Changes)

 

 